DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Referring to claims 1, 12, and 17, and consequently claims 2-11, 13-16, 18-20, the specification as filed was not found to provide original support for “automatically scaling the cluster based on the actual root cause and the fix method”. Loooking to the passages cited by Applicant in support, in paragraph 14, a “conventional” auto scaler is described which scales in response to resources, and in paragraph 15 an “intelligent” auto scaler is described which finds root cause and applies a fix. Nowhere is there described an interaction between these two, and indeed, the conventional autoscaler appears to merely provide a point of distinction, not interaction. Indeed, in paragraph 15, it is stated that the fixing is done “instead” of what is done conventionally. Looking further to paragraphs 41-43, Applicant describes what happens when a fix does not work or a fix does not exist. Instead of falling back to conventional auto scaling, it instead leans further into root cause analysis and fix methodology by alerting a user to further manually fix. Again, no attempt at integrating of “scaling” is described.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080250265 to Chang et al. and "Kubernetes" by Wikipedia and 20150067147 to Carmel et al.

Referring to claim 1, Chang discloses a computer-implemented method comprising: 	identifying one or more “potential causes of” resource problems within a cluster (Paragraph 44, "Depending on the nature of the failure, the pre-failure state can include various numbers of feature points. In experiments conducted be the present inventors, it was observed that many stream application failures present early abnormal symptoms. For example, the performance bottlenecks caused by the memory leak fault are often preceded by the symptoms of increased buffer queue length and reduced data receiving rate. Thus, the present study focuses on exploring the prediction opportunity for those latent software failures."; 	identifying one or more problematic objects within the cluster that have the one or more resource problems (Paragraph 11, "In contrast, the present disclosure focuses on employing stream-based failure predictions to achieve efficient fault-tolerant CQ processing in cluster systems. Advanced failure warnings permit timely preventive actions (e.g., isolation, backup, migration) to minimize the failure impact on running queries. Moreover, with failure predictions, preventive actions are taken only on abnormal hosts/operators to greatly reduce fault tolerance cost."); 	analyzing the one or more resource problems (For example, see figure 2 where a resource level is mapped to normal, pre-failure, and failure states.); 	determining an actual root cause of the one or more problematic objects based on the analyzing, wherein determining the actual root cause comprises: 	analyzing data collected from multiple data sources, wherein the multiple data sources comprise at least one of: logs, an RCA database, and investigation of resources (Paragraph 14, "A system and method for proactive failure management in distributed cluster systems includes continuously monitoring and collecting operation states of different components, which include at least one of software and hardware components, building classification models to perform on-line failure predictions for the components, and taking preventive actions on failing components based on failure warnings generated by the failure predictions." Paragraph 27, "An adaptive log stream sampling is employed that can collect most useful log data within an overall resource constraint. First, the log stream sampling rate is dynamically adjusted based on the failure prediction results. For each monitored object whose state is classified as normal, a low sampling rate is used to reduce resource cost. When the prediction model raises an alarm on the object, the sampling rate is increased to collect more precise information on abnormal objects. Second, reservoir sampling is employed as is known in the art (see e.g., J. Scott Vitter. "Random Sampling with a Reservoir", ACM TOMS, 11(1), 1985) to incrementally maintain a desired size of a training dataset. Non-uniform sample retention probabilities are employed to keep most important data within resource constraints."); 	determining a fix method for the actual root cause; and automatically applying the fix method to the one or more problematic objects (Paragraph 39, "Upon receiving a failure warning, an inspection component or action module 118 can take proper preventive actions (e.g., isolating "bad" operators, migrating "good" operators, creating replacement operators). The inspection component 118 can provide feedback 120 to the analysis component 112. Based on the feedback information, the prediction models 114 can continuously evolve themselves to adapt to dynamic stream environments.").
	Although Chang does not specifically disclose that such an object may be a pod, pods are known in the art. An example of this is shown by Wikipedia, "The basic scheduling unit in Kubernetes is a pod. It adds a higher level of abstraction by grouping containerized components. A pod consists of one or more containers that are guaranteed to be co-located on the host machine and can share resources." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pod because, as shown by Wikipedia, this allows containers to be co-located and to share resources. Further, as shown by Wikipedia, in the context of Kubernetes, a pod allows for a system that is extensible for different workloads.
	Although Chang and Wikipedia does not specifically disclose calculating a fix value, wherein the fix value identifies how effective the fix method is in resolving the one or more resource problems; detecting that the fix value is less than a threshold fix value; adjusting, based on the detecting, the fix method; and automatically scaling the cluster based on an actual root cause and fix method, this is known in the art. An example of this is shown by Carmel, from paragraphs 31-42, where it is described applications are monitored by determining performance metrics, health rules are applied to determine if a metric satisfies a threshold, and if not, corrective action may be applied (including, from paragraph 32, creating additional instances, etc…), and then the node may be monitored to determine whether an improvement can be observed, and if not, a next action can be applied. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a fix is sufficient, and if not, apply another fix because, as shown by Carmel from the same paragraphs, this allows performance to be improved. Chang in particular would have benefitted from the remedial actions of Carmel because Chang requires working hosts for operators (e.g., paragraphs 96-99).

Referring to claim 3, Chang and Wikipedia discloses the analyzing the one or more resource problems comprises: analyzing one or more resources used for one or more pods within the cluster; and identifying one or more metrics problems for at least one of the one or more resources (See for example Chang figure 2).

Referring to claim 4, Chang and Wikipedia discloses determining the actual root cause of the one or more problematic pods comprises predicting the root cause of the one or more resource problems (Chang, paragraph 39, "Upon receiving a failure warning, an inspection component or action module 118 can take proper preventive actions (e.g., isolating "bad" operators, migrating "good" operators, creating replacement operators). The inspection component 118 can provide feedback 120 to the analysis component 112. Based on the feedback information, the prediction models 114 can continuously evolve themselves to adapt to dynamic stream environments.").

Referring to claim 5, Chang and Wikipedia discloses predicting the root cause comprises: collecting past metrics, wherein the past metrics are metrics from a first time period; building a machine learning algorithm based on the past metrics; collecting current metrics, wherein the current metrics are metrics from a current time period, the current time period subsequent to the first time period; training the machine learning algorithm based on the past metrics and the current metrics; and predicting the root cause based on the past metrics and the current metrics (Chang, paragraph 74-75, "Referring to FIG. 5, a classifier and classification method are illustratively described. A wide array of statistical or machine learning models may be used, which can also be efficiently updated, such as decision trees, Gaussian mixture models, or support vector machines. In the present example, decision trees are presented, because they produce rules with direct, intuitive interpretations by non-experts. Decision trees essentially apply a sequence of threshold tests on the classification features. FIG. 5 illustrates a classification of points 402, 404 and 406 in feature space 400 for a classification tree in a simple 2-D example. The points 402, 404 and 406 closely follow the memory exhaustion scenario, but are spread out for clearer visualization. Points are located in one of a failure region 432, a pre-failure region 430 or a normal region 436. The x-axis can be thought of as available memory and the y-axis as page-out rate. The predicate that corresponds to a pre-failure region 430 is x<m in block 412 and Y<p in block 414 and can be determined by following the path in a tree 410 which leads to a leaf 420 labeled pre-failure. Also, a failure can be determined in block 414. The predicate that corresponds to normal operation in block 416 is X<m. The inductive bias of decision trees includes this restriction to isothetic (i.e., axis-parallel) decision boundaries, as well as a preference for the shortest trees. A first assumption is reasonable in the present context, since a system state can be successfully characterized by such isothetic boundaries (i.e., threshold tests). Additionally, seeking the smallest set of such tests that can separate the states is desirable for reasons of simplicity, interpretability as well as performance. Each decision tree classifier is trained on historical measurement data, which are appropriately labeled with one of the three possible states. Periodically, as the history grows based on feedback from the system, the models are re-trained if their accuracy is low. In order to speed up training, biased reservoir sampling may be employed. Even if a small fraction of normal points are kept, fairly accurate decision boundaries can be obtained.").

Referring to claim 6, Chang and Wikipedia discloses determining that the actual root cause is different from the one or more predicted root causes; and in response to determining that the actual root cause is different from the one or more predicted root causes, retraining the machine learning algorithm model with the actual root cause (Chang, paragraph 86, " False-negative or false-positive prediction errors can occur for known failure types when the stream environment experiences changes. For example, an operator failure can exhibit different pre-failure symptoms when the input workload changes. Under these circumstances, we first update the false-negative counter N.sub.fn or false-positive counter N.sub.fp. Similarly, we also update the true-positive counter N.sub.tp when the prediction model receives a positive feedback that it has successfully predicted a failure incident. Then, we can calculate the new reward function value R using the updated counters N.sub.tp, N.sub.fp, N.sub.fn. If the reward value drops outside of the desired range, the analysis component starts the parallel testing of the decision tree ensembles and selects the new optimal decision tree for improved reward value. Thus, when the parallel testing of the decision tree ensemble is activated, all the candidate decision trees also update their false-negative, false-positive, or true-positive prediction counters using the feedback. At the end of the testing period, the reward value of each candidate tree can be calculated based on those updated prediction counters.").

Referring to claim 7, Chang and Wikipedia discloses determining that the actual root cause is the same as the one or more predicted root causes; and in response to determining that the actual root cause is the same as the one or more predicted root causes, adding the one or more predicted root causes to the machine learning algorithm (Chang, paragraph 86, " False-negative or false-positive prediction errors can occur for known failure types when the stream environment experiences changes. For example, an operator failure can exhibit different pre-failure symptoms when the input workload changes. Under these circumstances, we first update the false-negative counter N.sub.fn or false-positive counter N.sub.fp. Similarly, we also update the true-positive counter N.sub.tp when the prediction model receives a positive feedback that it has successfully predicted a failure incident. Then, we can calculate the new reward function value R using the updated counters N.sub.tp, N.sub.fp, N.sub.fn. If the reward value drops outside of the desired range, the analysis component starts the parallel testing of the decision tree ensembles and selects the new optimal decision tree for improved reward value. Thus, when the parallel testing of the decision tree ensemble is activated, all the candidate decision trees also update their false-negative, false-positive, or true-positive prediction counters using the feedback. At the end of the testing period, the reward value of each candidate tree can be calculated based on those updated prediction counters.").

Referring to claim 8, Chang and Wikipedia discloses collecting the past metrics comprises: retrieving one or more application metrics; and receiving one or more dependent services metrics. (Chang, paragraph 74, "Referring to FIG. 5, a classifier and classification method are illustratively described. A wide array of statistical or machine learning models may be used, which can also be efficiently updated, such as decision trees, Gaussian mixture models, or support vector machines. In the present example, decision trees are presented, because they produce rules with direct, intuitive interpretations by non-experts. Decision trees essentially apply a sequence of threshold tests on the classification features. FIG. 5 illustrates a classification of points 402, 404 and 406 in feature space 400 for a classification tree in a simple 2-D example. The points 402, 404 and 406 closely follow the memory exhaustion scenario, but are spread out for clearer visualization. Points are located in one of a failure region 432, a pre-failure region 430 or a normal region 436. The x-axis can be thought of as available memory and the y-axis as page-out rate. The predicate that corresponds to a pre-failure region 430 is x<m in block 412 and Y<p in block 414 and can be determined by following the path in a tree 410 which leads to a leaf 420 labeled pre-failure. Also, a failure can be determined in block 414. The predicate that corresponds to normal operation in block 416 is X<m. The inductive bias of decision trees includes this restriction to isothetic (i.e., axis-parallel) decision boundaries, as well as a preference for the shortest trees. A first assumption is reasonable in the present context, since a system state can be successfully characterized by such isothetic boundaries (i.e., threshold tests). Additionally, seeking the smallest set of such tests that can separate the states is desirable for reasons of simplicity, interpretability as well as performance.").

Referring to claim 9, Chang and Wikipedia discloses training the machine learning algorithm based on the past metrics and the current metrics comprises building a training set (Chang, paragraph 74-75, "Referring to FIG. 5, a classifier and classification method are illustratively described. A wide array of statistical or machine learning models may be used, which can also be efficiently updated, such as decision trees, Gaussian mixture models, or support vector machines. In the present example, decision trees are presented, because they produce rules with direct, intuitive interpretations by non-experts. Decision trees essentially apply a sequence of threshold tests on the classification features. FIG. 5 illustrates a classification of points 402, 404 and 406 in feature space 400 for a classification tree in a simple 2-D example. The points 402, 404 and 406 closely follow the memory exhaustion scenario, but are spread out for clearer visualization. Points are located in one of a failure region 432, a pre-failure region 430 or a normal region 436. The x-axis can be thought of as available memory and the y-axis as page-out rate. The predicate that corresponds to a pre-failure region 430 is x<m in block 412 and Y<p in block 414 and can be determined by following the path in a tree 410 which leads to a leaf 420 labeled pre-failure. Also, a failure can be determined in block 414. The predicate that corresponds to normal operation in block 416 is X<m. The inductive bias of decision trees includes this restriction to isothetic (i.e., axis-parallel) decision boundaries, as well as a preference for the shortest trees. A first assumption is reasonable in the present context, since a system state can be successfully characterized by such isothetic boundaries (i.e., threshold tests). Additionally, seeking the smallest set of such tests that can separate the states is desirable for reasons of simplicity, interpretability as well as performance. Each decision tree classifier is trained on historical measurement data, which are appropriately labeled with one of the three possible states. Periodically, as the history grows based on feedback from the system, the models are re-trained if their accuracy is low. In order to speed up training, biased reservoir sampling may be employed. Even if a small fraction of normal points are kept, fairly accurate decision boundaries can be obtained.").

Referring to claim 10, Chang and Wikipedia discloses building the training set comprises maintaining a data structure that maps the actual root cause, the predicted root cause, and one or more training set files (Chang, paragraph 74-75, "Referring to FIG. 5, a classifier and classification method are illustratively described. A wide array of statistical or machine learning models may be used, which can also be efficiently updated, such as decision trees, Gaussian mixture models, or support vector machines. In the present example, decision trees are presented, because they produce rules with direct, intuitive interpretations by non-experts. Decision trees essentially apply a sequence of threshold tests on the classification features. FIG. 5 illustrates a classification of points 402, 404 and 406 in feature space 400 for a classification tree in a simple 2-D example. The points 402, 404 and 406 closely follow the memory exhaustion scenario, but are spread out for clearer visualization. Points are located in one of a failure region 432, a pre-failure region 430 or a normal region 436. The x-axis can be thought of as available memory and the y-axis as page-out rate. The predicate that corresponds to a pre-failure region 430 is x<m in block 412 and Y<p in block 414 and can be determined by following the path in a tree 410 which leads to a leaf 420 labeled pre-failure. Also, a failure can be determined in block 414. The predicate that corresponds to normal operation in block 416 is X<m. The inductive bias of decision trees includes this restriction to isothetic (i.e., axis-parallel) decision boundaries, as well as a preference for the shortest trees. A first assumption is reasonable in the present context, since a system state can be successfully characterized by such isothetic boundaries (i.e., threshold tests). Additionally, seeking the smallest set of such tests that can separate the states is desirable for reasons of simplicity, interpretability as well as performance. Each decision tree classifier is trained on historical measurement data, which are appropriately labeled with one of the three possible states. Periodically, as the history grows based on feedback from the system, the models are re-trained if their accuracy is low. In order to speed up training, biased reservoir sampling may be employed. Even if a small fraction of normal points are kept, fairly accurate decision boundaries can be obtained." Besides general data manipulation knowledge which may, and probably does, use files, Chang discloses from paragraph 27, "[0027] An adaptive log stream sampling is employed that can collect most useful log data within an overall resource constraint. First, the log stream sampling rate is dynamically adjusted based on the failure prediction results. For each monitored object whose state is classified as normal, a low sampling rate is used to reduce resource cost. When the prediction model raises an alarm on the object, the sampling rate is increased to collect more precise information on abnormal objects. Second, reservoir sampling is employed as is known in the art (see e.g., J. Scott Vitter. "Random Sampling with a Reservoir", ACM TOMS, 11(1), 1985) to incrementally maintain a desired size of a training dataset. Non-uniform sample retention probabilities are employed to keep most important data within resource constraints." Also from Paragraph 64, " Reservoir sampling may be employed as described in J. Scott Vitter. "Random sampling with a reservoir." ACM TOMS, 11(1), 1985, incorporated herein by reference. Reservoir sampling incrementally maintains a desired size of training data. Non-uniform sample retention probabilities p.sub.s may preferably be employed to keep the most important data with limited resource cost. For each time instant t, a set of j measurements <m.sub.1,t, . . . m.sub.j,t> attached with a state label L.sub.t (i.e., normal, pre-failure, and failure) based on diagnostic feedback and the pre-failure interval. Generally, a higher retention probability p.sub.s(L.sub.t, m.sub.1,t, . . . , m.sub.j,t) should be employed for more important samples. The most significant factor determining the importance of a set of measurements is its state label. Failure and pre-failure points are rarer than normal points. …" Paragraph 88, " [0088] Essentially, the feedback from the inspection component provides the prediction model with the correct label (i.e., normal or failure) about a historical measurement sample <m.sub.1,t . . . , m.sub.j,t> that can be used as training data for the decision tree ensembles. The pre-failure labels are added later for each decision tree according to its pre-failure interval where the prediction model marks a set of training samples preceding the failure samples as pre-failure. The decision tree ensembles dynamically update themselves whenever new useful training data are collected, especially after a new failure incident has been captured." See Vitter, which was incorporated by reference, which discloses that such reservoir sampling is done via "files".).

Referring to claims 12-20, see claims 1, 3-6 above.


Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Wikipedia and Carmel as applied to claim 1 above, and further in view of Official notice.


Referring to claim 2, although Chang and Wikipedia does not specifically disclose identifying the one or more problematic pods comprises flagging the one or more problematic pods for a user, marking an item for user notification is very well known in the art. Examiner takes official notice for such marking. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mark something for a user because it enables a notification in case further action is needed.

Referring to claim 11, although Chang and Wikipedia does not specifically disclose transmitting results of the determining the actual root cause to a user, notifying a user of a result is very well known in the art. Examiner takes official notice for notifying the user of a result. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to notify a user of a result because it makes information available to the user.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.

Referring to Applicant’s argument concerning eligibility (page 8-10), the rejection is removed.

Referring to Applicant’s argument that Chang, Kubernetes, and Carmel doe not disclose automatically scaling the cluster based on the actual root cause and the fix method, see 103 rejection as applied above, which describes Carmel’s use of creating additional instances, which may be used in Chang as the working hosts required by operators.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114